DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Regarding claims 11, 14, 15, 17 and 18 claim limitations “ receiving unit, sending unit, determining unit  and carrying unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language (e.g., “configure to…”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11, 14, 15, 17 and 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see Figs.3, 9-12, 81-97 and 161-189, specification para 205-230).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC§ 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang at al(US 2016/0249348 A1).

Regarding claims 1 and 11, Kang ‘348 teaches, a signal transmission apparatus( para 130 and Figs. 9-10, the user equipment 200 for transmitting signal to the base station), comprising: a receiving unit, configured to receive configuration information sent by a network device(para 72, 117-118 and Fig. 9, the UE receiving configuration information as a form of RRC or DCI), wherein the configuration information is used to instruct the apparatus to send a 5reference signal( para 72,  118-119 and Fig. 9, the UE receiving scheduling information that indicates to the UE to transmit reference signal), and

a sending unit, configured to send the reference signal based on the configuration information by using the resource( see para 18-20 and Fig. 9, the UE transmitting reference signal to the base station based on scheduling information (configuration ) and the resources determined according to the physical cell ID).  
 Regarding claims 2, 9, 12 and 19 Kang ‘348 teaches, 10wherein the resource used to transmit the reference signal comprises at least one of the following: a symbol used to transmit the reference signal, a subcarrier used to transmit the reference signal, a cyclic shift of the reference signal, and an orthogonal cover code of the reference signal (see Kang ‘348, para 120 and Fig. 9, the cyclic shift and Orthogonal Cover Code are used for transmitting the reference signal).  
15 	Regarding claims 3, 10, 13 and 20 Kang ‘348 teaches, wherein the reference signal is a first-type reference signal and/or a second-type reference signal(see Kang ‘348, para 120, the UE transmitting SRS and DM-RS)  , the first-type reference signal is a sounding reference signal (SRS) or a first demodulation reference signal (DMRS)( see Kang ‘348, para 120 and Fig. 9, the UE transmitting SRS reference signal), and the second-type reference signal is a channel state information-reference signal (CSI-RS) or a second demodulation reference signal (DMRS)( see Kang ‘348, para 120 and Fig. 9, the UE DMRS reference signal).  
20 	Regarding claims 4 and 14 Kang ‘348 teaches, wherein the sending, by the terminal device, the reference signal based on the configuration information by using the resource 
Regarding claims 8 and 18, Kang ‘348 teaches, a signal transmission apparatus( para 129 and Figs. 9-10, base station 100 ) , comprising: a carrying unit, configured to add configuration information onto a physical channel (para 72, 117-118 and Fig. 9, the BS transmitting configuration information (DCI ) using physical downlink control channel (PDCCH) ), wherein the configuration information is used to instruct a terminal device to send a reference signal( para 72,  118-119 and Fig. 9, the BS transmitting scheduling information that indicates to the UE to transmit reference signal), and a resource used to transmit the reference signal is determined based on a public cell identity of a cell to which the terminal device belongs (para 119-120 and Fig. 9, resources for transmitting SRS and DM-RS reference signals being determined based on Physical Cell ID); and  15a sending unit, configured to send the configuration information to the terminal device through the physical channel(para 58, 117-118  and Figs. 9-10, BS sending configuration information( DCI) using physical downlink control channel (PDCCH) ).
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Kang ‘348  in view of Park et al(US 2015/0071196 A1).

Regarding claims 5 and 15, Kang ‘348 teaches, wherein the determining, by the terminal device, the resource based on the public cell identity of the cell to which the terminal device belongs (para Kang ‘348, 141, 167 and Fig. 12, the UE using Cell ID to determine specific resources to use for transmitting reference signal).
Kang ‘348 does not explicitly teach, calculating, by the terminal device, a resource index of the resource according to a 39predefined criterion based on the public cell identity of the cell to 
Park ‘196 teaches, calculating, by the terminal device, a resource index of the resource according to a 39predefined criterion based on the public cell identity of the cell to which the terminal device belongs (para 145, 210 calculating DMRS based on physical cell ID); and determining, by the terminal device, the resource based on the resource index of the resource (para 145, 210, UE determining resources for transmitting reference signal based on the resource index).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating the reference signal transmitting method of Park ‘196, since such modification would provide a new method for transmitting and receiving an enhanced uplink/downlink reference signal, as suggested by Park ‘196(see para 22).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348  in view of  Chandrasekhar et al(US 2012/0243500 A1) .

Regarding claims 6 and 16,  Kang ‘348 teaches, the at least one public cell identity comprises the 10public cell identity of the cell to which the terminal device belongs( para Kang ‘348, 141, 167 and Fig. 12, the UE using Cell ID to determine specific resources to use for transmitting reference signal).
Kang ‘348 does not explicitly teach, 5wherein the resource is determined by the terminal device from at least one candidate resource based on the public cell identity of the cell to which 
Chandrasekhar ‘500 teaches, wherein the resource is determined by the terminal device from at least one candidate resource based on the public cell identity of the cell to which the terminal device belongs and a first mapping relationship( para 124, 125  and Claim 1, determining resources for transmitting CSI reference signal based on cell Id to the reference signal resource  mapping), the first mapping relationship is used to indicate a correspondence between at least one public cell identity and the at least one candidate resource( para 124, 125  and Claim 1, determining resources for transmitting CSI reference signal based on cell Id to the reference signal resource  mapping).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating resource reference signal resource mapping taught by Chandrasekhar ‘500, since such modification provides apparatus/method that is capable of reducing signaling overhead, as suggested by Chandrasekhar ‘500(see para 25, 27).
  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348 in view of Kim et al (US 10873489 B2).

Regarding claims 7 and 17, Kang ‘348 teaches, wherein the sending, by the terminal device, the reference signal based on the configuration information by using the resource (see para 18-20 and Fig. 9, the UE transmitting reference signal to the base station based on 
Kang ‘348 does not explicitly teach, sending, by the terminal device, the reference signal to at least one other terminal device based on the configuration information by using the resource.  
Kim ‘489 teaches, sending, by the terminal device, the reference signal to at least one other terminal device based on the configuration information by using the resource (see column 20 lines 14-33 and Fig. 5, UE determining resources for transmitting reference signal to another UE based on configuration information, and transmitting the reference signal to another UE using the reference signal resources).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating reference signal transmission method/system of Kim ‘489 since such modification would reduce procedures of an eNB, reduce power consumption of devices participating in the D2D, increase data transmission speed, increase network capacity, and enlarge a cell coverage and the like, as suggested by Kim ‘489(see para 4-5).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/            Primary Examiner, Art Unit 2474